

113 HR 3930 IH: National Commission on the Structure of the Army Act of 2014
U.S. House of Representatives
2014-01-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3930IN THE HOUSE OF REPRESENTATIVESJanuary 27, 2014Mr. Wilson of South Carolina (for himself, Mrs. Hartzler, Mr. Rahall, Mrs. Miller of Michigan, Mr. Perry, Mr. Bishop of Utah, Mr. Franks of Arizona, Mr. Enyart, Mr. Barr, Mr. Rothfus, Mr. Simpson, Mr. Cole, Mr. Chaffetz, Mr. Runyan, Mr. Cramer, Mr. Matheson, and Mr. Barber) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo establish the National Commission on the Structure of the Army, and for other purposes.1.Short titleThis Act may be cited as the National Commission on the Structure of the Army Act of 2014.2.Limitation on availability of funds for reductions to the Army National Guard(a)AircraftNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2015 for the Army may be used to divest, retire, or transfer, or prepare to divest, retire, or transfer, any aircraft of the Army assigned to units of the Army National Guard as of January 15, 2014.(b)PersonnelNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2015 for the Army may be used to reduce personnel below the authorized end strength levels of 350,000 for the Army National Guard as of September 30, 2014.3.National Commission on the Structure of the Army(a)EstablishmentThere is established the National Commission on the Structure of the Army (in this Act referred to as the Commission).(b)Membership(1)CompositionThe Commission shall be composed of eight members, of whom—(A)four shall be appointed by the President;(B)one shall be appointed by the Chairman of the Committee on Armed Services of the Senate;(C)one shall be appointed by the Ranking Member of the Committee on Armed Services of the Senate;(D)one shall be appointed by the Chairman of the Committee on Armed Services of the House of Representatives; and(E)one shall be appointed by the Ranking Member of the Committee on Armed Services of the House of Representatives.(2)Appointment dateThe appointments of the members of the Commission shall be made not later than 90 days after the date of the enactment of this Act.(3)Effect of lack of appointment by appointment dateIf one or more appointments under subparagraph (A) of paragraph (1) is not made by the appointment date specified in paragraph (2), the authority to make such appointment or appointments shall expire, and the number of members of the Commission shall be reduced by the number equal to the number of appointments so not made. If an appointment under subparagraph (B), (C), (D), or (E) of paragraph (1) is not made by the appointment date specified in paragraph (2), the authority to make an appointment under such subparagraph shall expire, and the number of members of the Commission shall be reduced by the number equal to the number otherwise appointable under such subparagraph.(4)ExpertiseIn making appointments under this subsection, consideration should be given to individuals with expertise in reserve forces policy.(c)Period of appointment; vacanciesMembers shall be appointed for the life of the Commission. Any vacancy in the Commission shall not affect its powers, but shall be filled in the same manner as the original appointment.(d)Initial meetingNot later than 30 days after the date on which all members of the Commission have been appointed, the Commission shall hold its first meeting.(e)MeetingsThe Commission shall meet at the call of the Chair.(f)QuorumA majority of the members of the Commission shall constitute a quorum, but a lesser number of members may hold hearings.(g)Chair and vice chairThe Commission shall select a Chair and Vice Chair from among its members.4.Duties of the Commission(a)Study(1)In generalThe Commission shall undertake a comprehensive study of the structure of the Army to determine the proper force mixture of the active component and reserve component, and how the structure should be modified to best fulfill current and anticipated mission requirements for the Army in a manner consistent with available resources and estimated future resources.(2)ConsiderationsIn considering the structure of the Army, the Commission shall give particular consideration to evaluating a structure that—(A)meets current and anticipated requirements of the combatant commands;(B)achieves a cost-efficiency balance between the regular and reserve components of the Army, taking advantage of the unique strengths and capabilities of each, with a particular focus on fully burdened and lifecycle cost of Army personnel;(C)ensures that the regular and reserve components of the Army have the capacity needed to support current and anticipated homeland defense and disaster assistance missions in the United States;(D)provides for sufficient numbers of regular members of the Army to provide a base of trained personnel from which the personnel of the reserve components of the Army could be recruited;(E)maintains a peacetime rotation force to support operational tempo goals of 1:2 for regular members of the Army and 1:5 for members of the reserve components of the Army; and(F)maximizes and appropriately balances affordability, efficiency, effectiveness, capability, and readiness.(b)ReportNot later than February 1, 2016, the Commission shall submit to the President and the congressional defense committees a report which shall contain a detailed statement of the findings and conclusions of the Commission as a result of the study required by subsection (a), together with its recommendations for such legislation and administrative actions it may consider appropriate in light of the results of the study.5.Powers of the Commission(a)HearingsThe Commission may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Commission considers advisable to carry out this Act.(b)Information from federal agenciesThe Commission may secure directly from any Federal department or agency such information as the Commission considers necessary to carry out this Act. Upon request of the Chair of the Commission, the head of such department or agency shall furnish such information to the Commission.(c)Postal servicesThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the Federal Government.(d)GiftsThe Commission may accept, use, and dispose of gifts or donations of services or property.6.Commission personnel matters(a)Compensation of membersEach member of the Commission who is not an officer or employee of the Federal Government shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which such member is engaged in the performance of the duties of the Commission. All members of the Commission who are officers or employees of the United States shall serve without compensation in addition to that received for their services as officers or employees of the United States.(b)Travel expensesThe members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Commission.(c)Staff(1)In generalThe Chair of the Commission may, without regard to the civil service laws and regulations, appoint and terminate an executive director and such other additional personnel as may be necessary to enable the Commission to perform its duties. The employment of an executive director shall be subject to confirmation by the Commission.(2)CompensationThe Chair of the Commission may fix the compensation of the executive director and other personnel without regard to chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for the executive director and other personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 of such title.(d)Detail of government employeesAny Federal Government employee may be detailed to the Commission without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege.(e)Procurement of temporary and intermittent servicesThe Chair of the Commission may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals which do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of such title.7.Termination of the CommissionThe Commission shall terminate 90 days after the date on which the Commission submits its report under section 4.8.FundingAmounts authorized to be appropriated for fiscal year 2015 and available for operation and maintenance for the Army as specified in the funding table in section 4301 of the fiscal year 2015 National Defense Authorization Act may be available for the activities of the Commission under this Act.